PER CURIAM:
The sole issue on this appeal is whether Section 506(d) of the Bankruptcy Code allows a Chapter 7 debtor to “strip off’ a valid junior mortgage lien when the debt secured by the senior lien exceeds the value of the collateral. Appellant, Bank of America, N.A., concedes that our precedent in Folendore v. Small Business Administration, 862 F.2d 1537 (11th Cir.1989), and McNeal v. GMAC Mortgage, LLC, 735 F.3d 1263 (11th Cir.2012), clearly hold that such a lien may be “stripped off.” (Appellant’s Initial Br. at 4). Consequently, we affirm the judgment of the district court.
AFFIRMED.